                      Case 6:16-cv-00550-BKS-TWD Document 183 Filed 12/03/19 Page 1 of 1

                          DEPARTMENT OF LAW
                          OFFICE OF THE CORPORATION COUNSEL
                          CITY OF SYRACUSE, MAYOR BEN WALSH



                          December 3, 2019

Kristen E. Smith          SENT ELECTRONICALLY VIA CM/ECF
Corporation Counsel       Hon. Brenda K. Sannes, U.S. District Judge
                          Federal Building and U.S. Courthouse
Joseph W. Barry III       P.O. Box 7336
First Assistant
Corporation Counsel       Syracuse NY 13261-7336

Christina F. DeJoseph             Re:     Montanez v. City of Syracuse, et al.
Senior Assistant                          Index No. 6:16-cv-00550-BKS-TWD
Corporation Counsel

Catherine E. Carnrike     Dear Judge Sannes:
Meghan E. Ryan
Amanda R. Harrington      Defendants City of Syracuse and Thomas Galvin respectfully request an extension to
John C. Black Jr.
Kathryn M. Ryan
                          respond to Plaintiff’s Motion for Attorney Fees (see Dkt. No. 181), moving the City’s
Ramona L. Rabeler         response date from December 16, 2019 to January 16, 2019. I conferred with Plaintiff’s
Todd M. Long              counsel, Mr. Sivin, yesterday and he consented to this request.
Lee R. Terry
Sarah A. Lafen            Thank you for your consideration in this matter.
Mary L. D’Agostino

                          Respectfully submitted,

                                  /s/
                          Todd M. Long
                          Assistant Corporation Counsel
                          Federal Bar Roll ID 519301




Department of Law
Office of Corp. Counsel
233 E. Washington St.
City Hall, Room 300
Syracuse, N.Y. 13202

Office 315 448-8400
Fax 315 448-8381
Email law@syrgov.net

www.syrgov.net




                                          Service of papers or process by facsimile or other electronic methods is not acceptable.
